Case: 18-50216      Document: 00514715957        Page: 1     Date Filed: 11/08/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                    No. 18-50216                    United States Court of Appeals

                                 Conference Calendar
                                                                             Fifth Circuit

                                                                           FILED
                                                                    November 8, 2018
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

MANUEL SANCHEZ-VAZQUEZ,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                               No. 2:17-CR-1088-1




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Manuel Sanchez-



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-50216   Document: 00514715957    Page: 2   Date Filed: 11/08/2018


                               No. 18-50216

Vazquez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Sanchez-Vazquez has not filed a response.

     We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                     2